Citation Nr: 1605762	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for left below knee amputation residuals. 

2.  Entitlement to an evaluation in excess of 20 percent disabling for osteomyelitis of the left tibia and fibula.

3.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease. 

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for sleep apnea.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).


REMAND

In a December 2015 VA Form 27-0820, Report of General Information, the Veteran was noted to request a videoconference hearing before the Board at the RO.  The RO must now schedule the Veteran for a hearing, pursuant to his outstanding request.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulations, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700.

In addition, the Board finds that the matter of the Veteran's representation requires clarification.  The Board observes that the Veteran's former agent requested that his power of attorney be revoked in a May 2014 statement.  In an October 2014 letter, the RO acknowledged that it was taking action to revoke the agent's representation effective October 2, 2014.  It was further noted that the RO could not take any action to withdraw the agent's eligibility for the payment of fees at that time, as there was evidence of an appellate action currently pending for the Veteran for whom representation was obtained with the agent.  Thereafter, in the December 2015 VA Form 27-0820, the Veteran reported that he had appointed S. W. P. of McMinn County Veterans Affairs as his new representative.  However, this document does not serve as an appointment of S. W. P. of McMinn County Veterans Affairs as the Veteran's representative.  Based on the foregoing, the RO must undertake necessary action to clarify the Veteran's current representation.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to clarify his current representative and if necessary, a current power of attorney should be obtained.

2.  The RO must then schedule the Veteran for a videoconference hearing before the Board at the RO, pursuant to his request, at the earliest available opportunity.  The RO must notify the Veteran and any appointed representative of the date and time of the hearing, and must associate a copy of such notice with the electronic claims file.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

